Name: 92/217/EEC: Council Decision of 16 March 1992 on a specific research and technological development programme in the field of human capital and mobility (1990 to 1994)
 Type: Decision_ENTSCHEID
 Subject Matter: employment;  research and intellectual property;  industrial structures and policy
 Date Published: 1992-04-24

 Avis juridique important|31992D021792/217/EEC: Council Decision of 16 March 1992 on a specific research and technological development programme in the field of human capital and mobility (1990 to 1994) Official Journal L 107 , 24/04/1992 P. 0001 - 0010COUNCIL DECISION of 16 March 1992 on a specific research and technological development programme in the field of human capital and mobility (1990 to 1994) (92/217/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130q (2) thereof, Having regard to the modified proposal from the Commission (1), In cooperation with the European Parliament (2) Having regard to the opinion of the Economic and Social Committee (3), Whereas, by its Decision 90/221/Euratom, EEC (4), the Council adopted a third framework programme for Community activities in the field of research and technological development (1990 to 1994), specifying inter alia the activities to be pursued for the management of intellectual resources (human and mobility); whereas this Decision should be taken in the light of the grounds set out in the preamble to that Decision; Whereas Article 130k of the Treaty stipulates that the framework programme is to be implemented through specific programmes developed within each activity; Whereas, pursuant to Article 4 and Annex I of Decision 90/221/Euratom, EEC, the amount deemed necessary for the whole framework programme includes an amount of ECU 57 million for the centralized dissemination and exploitation of results, to be divided up in proportion to the amount envisaged for each of the actions; Whereas in the context of this programme an assessment should be made of the economic and social impact as well as any eventual technological risks; Whereas Decision 90/221/Euratom, EEC provides that a particular aim of Community research must be to strengthen the scientific and technological basis of European industry, and to encourage it to become more competitive at the international level; whereas that Decision also provides that Community action is justified where research contributes, inter alia, to the strengthening of the economic and social cohesion of the Community and to the promotion of its overall harmonious development, while being consistent with the pursuit of scientific and technical excellence; whereas this programme should contribute of the achievement of those objectives; Whereas the training of young European scientists is one of the priorities of the third framework programme as is the mobility of research staff and the creation of scientific and technological research cooperation networks; Whereas any action designed to exploit the potential of the Community's intellectual resources must essentially be of benefit to the scientists and researchers themselves; Whereas a further objective of this programme should be to contribute to the creation of a 'researcher's Europe', through the europeanization of their advanced training, enabling it to take place in a Member State other than their state of origin; Whereas a suitable application of the subsidiarity principle in this field implies the extending of training received by young researchers in their own country by enabling them, through traineeships made available by the Community, to develop a research activity in a team or laboratory of recognized quality situated in another Member State; Whereas in order to increase and improve the supply of host opportunities, in would appear useful also to provide for networks of associated teams or laboratories of recognized quality and for possibilities for access to major installations; Whereas the Joint Research Centre (JRC) with its laboratories and installations can effectively be included among those organizations capable of playing an important role in the training of young researchers and the setting up of networks and shall contribute through its own programme to the implementation of the activities of this present programme; Whereas it is appropriate to adopt decentralized methods of selecting candidates thereby closely associating teams or laboratories of recognized quality with the implementation of this action; Whereas the setting up of the network infrastructure is of great importance for the achievement of the objectives of the Community's research and technological development (R& TD) policy, since it will consolidate and supplement the structuring effects of the thematic programmes; Whereas the Scientific and Technical Research Committee (Crest) has been consulted, HAS ADOPTED THIS DECISION: Article 1 A specific research and technological development programme for the European Economic Community in the field of human capital and mobility, as defined in Annex I, is hereby adopted for a period commencing on 16 March 1992 and ending on 31 December 1994. Article 2 1. The funds estimated as necessary for the execution of the programme amount to ECU 488,07 million, including expenditure on staff and administration amounting to ECU 15 million. 2. An indicative allocation of funds is set out in Annex II. 3. If the Council takes a Decision pursuant to Article 1 (4) of Decision 90/221/Euratom, EEC, this Decision shall be adapted accordingly. Article 3 1. Detailed rules for the implementation of the programme and the amount of the Community's financial contribution are set out in Annex III. Article 4 1. In the second year of the implementation of the programme, the Commission shall review it and send a report on the results of its review to the European Parliament and the Council; the report shall be accompanied, where necessary, by proposals for amendment of the programme. 2. At the end of the programme, an evaluation of the results achieved shall be conducted for the Community by a group of independent experts. The group's report, together with the Commission's comments, shall be submitted to the European Parliament and the Council. 3. The reports referred to in paragraphs 1 and 2 shall be established having regard to the objectives set out in Annex I to this Decision and in accordance with Article 2 (4) of Decision 90/221/Euratom, EEC. Article 5 1. The Commission shall be responsible for the implementation of the programme. 2. Contracts concluded by the Commission shall govern the rights and obligations of each party, in particular the arrangements for the dissemination, protection and exploitation of research results, in accordance with the provisions adopted pursuant to the second paragraph of Article 130k of the Treaty. 3. A work programme shall be drawn up in accordance with the aims set out in Annex I and updated where necessary. It shall set out the detailed objectives and types of projects to be undertaken, and the financial arrangements to be made for them. The Commission shall make calls for proposals for projects on the basis of the work programme. Article 6 The Commission shall be assisted by a committee composed of representatives of the Member States and chaired by the representative of the Commission. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion within a time-limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority provided for in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. If the measures envisaged are not in accordance with the committee's opinion, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of a period of three months from referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 7 1. The procedure laid down in Article 6 shall apply to: - the preparation and updating of the work programme referred to in Article 5 (3), - the contents of the calls for proposals, - the assessment of proposed activities as provided for in Annex III and the estimated amount of the Community's contribution to them where this amount exceeds ECU 0,1 million, - departures from the general rules set out in Annex III, - the participation in any project by non-Community organizations and enterprises referred to in Article 8, - any adaptation of the indicative allocation of the amount set out in Annex II, - the measures to be undertaken to evaluate the programme, - arrangements for the dissemination, protection and exploitation of the results of research carried out under the programme, - arrangements for the possible decentralized management of the programme as provided for in Annex III. 2. In Area 1 (training) of the programme where, pursuant to the third indent of paragraph 1 of this Article, the amount of the Community contribution is less than or equal to ECU 0,1 million, the Commission shall inform the Committee about the progress of selection procedures for institutions and researchers. The Commission shall communicate to the Committee all necessary information. In the other areas of the programme, where, pursuant to the third indent of paragraph 1 of this Article, the amount of the Community contribution is less than or equal to ECU 0,1 million, the Commission shall inform the Committee of the projects and of the outcome of their assessment. The Commission shall also inform the Committee of the implementation of the accompanying measures referred to in Annex III. Article 8 1. The Commission is hereby authorized to negotiate, in accordance with Article 130n of the Treaty, international agreements with third countries which are members of COST, in particular the member countries of EFTA and the countries of Central and Eastern Europe, with a view to associating them with all or part of the programme. 2. Bodies and undertakings established in European third countries may, in accordance with the procedures laid down in Article 6 and on the basis of the criterion of mutual benefit, be admitted to an action undertaken within this programme. No contracting body based outside the Community and participating in an action undertaken within the programme may benefit from the Community financing of the programme. Such a body shall contribute to the general administrative costs. Article 9 This Decision is addressed to the Member States. Done at Brussels, 16 March 1992. For the Council The President Jorge BRAGA DE MACEDO (1) OJ No C 188, 19. 7. 1991, p. 11.(2) OJ No C 158, 17. 6. 1991, p. 67 and OJ No C 39, 17. 2. 1992.(3) OJ No C 332, 31. 12. 1990, p. 45.(4) OJ No L 117, 8. 5. 1990, p. 28. ANNEX I SCIENTIFIC AND TECHNICAL OBJECTIVES AND CONTENT This specific programme fully reflects the approach embodied in the third framework programme in terms of the scientific and technical goals and the underlying aims which it pursues. Paragraph 6 of Annex II to the framework programme forms an integral part of the present specific programme. I. Objectives The central objective of the programme is to help to increase the quantity and quality of human resources available for research and technological development which will be needed by the Member States in the coming years, thus assisting the creation of a genuinely European scientific and technical community. Such action should generate added value for the Community which will benefit all the Member States. The action should also be organized across the board in accordance with a bottom-up approach focused on two main aims, the training and mobility of staff and the formation of networks. In the pursuit of the objectives under this programme account will be taken of the experience acquired in the current Science, SPES and large-scale facilities programmes. The activities carried out as a follow-up to these programmes will extend and develop that experience taking into account the objective of this programme. The follow-up to the SPES action will be expanded to include the human and social sciences. The activities will therefore be partly adapted so that they may play a more important role in the training and specialization of young European scientists attached to university laboratories and public or private research institutes. The present specific programme will be developed by means of the following activities: - the development of a Community system of research training fellowships, - the creation and development of research networks for scientific and technical cooperation, - measures to promote the access of researchers to large-scale scientific and technical facilities, - the launching of a Community system of 'R& D Euroconferences'. The various activities will be carried out with a view to increasing the mobility of Community scientists, in particular young researchers at post-doctoral level. Scientists shall be considered as being at post-doctoral level if they have had at least six years' higher education and hold a doctorate or equivalent degree, or, if not, have had two years' research experience following a post-graduate course. Young researchers at doctoral level may also benefit from the Community action carried out under this programme, especially in those fields where there is a lack of post-doctoral researchers. Support under this programme may also be given to established researchers who need specific training in a field other than their own in the context of the retraining requirements demanded by the rapid pace of scientific and technological change, or in order to apply their scientific knowledge in new areas where their participation is required. The creation of research networks under this programme is of great importance for the achievement of the objectives of the Community's research and technological development policy in consolidating and complementing the structuring effects of thematic programmes. These networks must together extend across all the regions of the Community countries, with particular reference to the special needs of the peripheral areas and the currently least-favoured regions. This will facilitate the establishment in those regions of a highly qualified scientific and technological potential. To this end, encouragement shall be given to the setting up in such regions of new research teams centred on young scientists trained abroad. This programme will also encourage access to large-scale scientific and/or technical facilities of great importance already existing in the Community for Community researchers for whom this is not directly possible. In particular, this activity will be geared to increasing the advanced training opportunities offered to European researchers by enabling them to become familiar with the use of such facilities in the execution of research projects. Furthermore, this programme will promote the development of a system of R& D Euroconferences which will, in particular, enable young scientists to take an active part in especially important high-level conferences - meetings of researchers on subjects at the cutting edge of scientific or technical knowledge, at which specialists present and discuss their work and ideas. The human capital activities should complement and be consistent with the training carried out under the specific programmes and other Community training activities such as Comett, Eurotecnet, etc. II. Community activities 1. The development of a Community system of research training R& TD teams, laboratories or centres of recognized quality for the training or specialization of researchers may receive separately or jointly (in the case of a network) young scientists in accordance with the procedures described in Annex III. These fellowships, to be known by the name of a man or a woman who has made an important contribution to the development of European culture, will be awarded in general for a period of six months to two years for researchers. In certain cases, and with a view to ensuring a balanced geographical spread of human resources, the two-year fellowships may be extended for a further year in order to enable researchers from less-favoured regions to return to those regions and to consolidate the knowledge acquired. The training of researchers shall consist of their active participation in advanced research projects carried out in teams or research laboratories. In order to prevent a 'brain drain' from the disadvantaged regions of the Community and to increase the effectiveness of training, Community financial support may also be granted to an experienced researcher (whether a university researcher or not) to enable him to carry out R& D projects (as a 'visiting professor', responsible for research) in a centre located in one of the said regions so as to train a number of young scientists locally. The fellowships for established researchers will generally last up to one year. 2. Assistance for the creation and development of research networks for scientific and technical cooperation The participants in scientific and technical development actions form networks of research laboratories undertaking joint research and development work. The number of Member States taking part in each network should be as high as possible. As a general rule, the scientific and technical cooperation networks will consist of five research laboratories or teams in at least three Community countries working jointly on at least one or more R& D projects. The association of recognized high-quality laboratories and promising laboratories situated in the less-favoured regions of the Community shall be particularly sought. It will allow researchers working in isolation in an advanced area to unite their efforts. Twinnings and networks of fewer than five centres involving research teams in different Member States may be supported whenever they will assist in the creation of a genuinely European scientific and technical Community. The networks will consist of public and/or private research laboratories and/or teams in the Member States, in order to pool scientific and technical expertise for the benefit of all participants. In particular, they should encourage the interaction of different disciplines, the combining of various technologies and the application of techniques from one field to another. If the innovative or complex nature of a scientific area so requires, encouragement will be given to the setting up of new networks consisting of research teams or laboratories with additional capacity. If a researcher trained under this programme sets up a new research team in a disadvantaged region of the Community, Community aid may include funds to equip the team if it joins a scientific and technical cooperation network supported by the Community in accordance with the criteria set out in Annex III. 3. Establishment of access to large-scale scientific and technical facilities A 'large-scale facility' is understood as being an establishment which requires high initial investment or a group of smaller establishments which have complementary capacities. The Community financial aid to selected facilities will be in accordance with the criteria set out in Annex III. 4. Euroconferences These research and development 'Euroconferences' will comprise opportunities for high-level specialists to present and discuss their ideas and their latest scientific or technical results and for young researchers to hold discussions and interact with eminent experts during the presentation of their work. This initiative will, in accordance with the principle of subsidiarity, be supplementary to national efforts; it will also have as its objective the strengthening of the cohesion of the Community by allowing young researchers from less developed regions to have contact with and to benefit from the highest level of expertise in a particular science and technology domain. III. Scientific and technological sectors By virtue of its horizontal nature, the present programme will cover all scientific and technological sectors. Thus it may in particular deal with strategic projects and projects drawn up in connection with the research sectors referred to in the first five activities mentioned in Article 1 of the third framework programme which are specified in Annex II thereto. Nevertheless, the training measures carried out under this programme will not be directly determined by the objectives of other specific programmes. This means that, in the sectors covered by the other specific programmes, measures may be carried out under this programme, but such measures must be in addition to the specific training carried out under the specific programmes themselves and any duplication of effort must be avoided. In accordance with the open nature of the programme, the subjects to be included in basic research in the exact and natural sciences, including mathematics and engineering sciences, will not be defined a priori. With regard to the social and human sciences, the programme will essentially deal with training and networks likely to improve or enhance European competitiveness and bring about sustainable economic development, in fields such as the economic and management sciences, including environmental economics, as well as the interfaces between science, technology and society. Attention will also be given to problems connected with the general public's understanding and acceptance of science and technology. ANNEX II INDICATIVE ALLOCATION OF FUNDS Ã Ã ±aaÃ ¡ AAOEÃ  (Ã ¬Ã ©Ã «Ã «Ã ©Ã ¯Ã ­Ã ³) AAÃ ·Ã °aaÃ ­aeÃ ©Ã ´Ã ¨Ã ±aa Ã ±aaÃ «Ã ¡Ã ´aaae Ã ´Ã ¯ Ã ±aaÃ ³aaÃ ¡Ã ±oeÃ §aaÃ ±Ã ³ 1. Ã Ã ±Ã ¡Ã ©Ã ­Ã ©Ã ­Ã £ 220 85 % 2. Ã aaÃ ´Ã ²Ã ¯Ã ±Ã ªÃ ³ 200 60 % 3. Ã oeoeaaÃ ³Ã ³ oeÃ ¯Ã ± Ã ±aaÃ ³aaÃ ¡Ã ±oeÃ §aaÃ ±Ã ³ Ã ´Ã ¯ Ã «Ã ¡Ã ±Ã £aa-Ã ³oeÃ ¡Ã «aa oeÃ ¡oeÃ ©Ã «Ã ©Ã ´Ã ©aaÃ ³ 55 40 % 4. AAÃ ¨Ã ±Ã ¯oeÃ ¯Ã ­oeaaÃ ±aaÃ ­oeaaÃ ³ 13,07 Ã Ã ¯Ã ´Ã ¡Ã « 488,07 Ã Ã ¯Ã ´aaÃ ³: 1. Ã Ã ­oeÃ «Ã ¨aeÃ ©Ã ­Ã £ aaÃ ·Ã °aaÃ ­aeÃ ©Ã ´Ã ¨Ã ±aa Ã ¯Ã ­ Ã ³Ã ´Ã ¡oeoe Ã ´Ã ¯Ã ´Ã ¡Ã «Ã «Ã ©Ã ­Ã £ AAOEÃ  9,5 Ã ¬Ã ©Ã «Ã «Ã ©Ã ¯Ã ­ Ã ¡Ã ­ae Ã ¡aeÃ ¬Ã ©Ã ­Ã ©Ã ³Ã ´Ã ±Ã ¡Ã ´Ã ©aaÃ ¹aa aaÃ ·Ã °aaÃ ­aeÃ ©Ã ´Ã ¨Ã ±aa Ã ´Ã ¯Ã ´Ã ¡Ã «Ã «Ã ©Ã ­Ã £ AAOEÃ  5,5 Ã ¬Ã ©Ã «Ã «Ã ©Ã ¯Ã ­. 2. Ã Ã ­ Ã ¡Ã ¬Ã ¯Ã ¨Ã ­Ã ´ Ã ¯oe AAOEÃ  4,93 Ã ¬Ã ©Ã «Ã «Ã ©Ã ¯Ã ­, Ã ­Ã ¯Ã ´ Ã ©Ã ­oeÃ «Ã ¨aeaaae Ã ©Ã ­ Ã ´Ã §aa AAOEÃ  488,07 Ã ¬Ã ©Ã «Ã «Ã ©Ã ¯Ã ­, Ã ²Ã ©Ã «Ã « Ã ¢aa aaÃ ¡Ã ±Ã ¬Ã ¡Ã ±Ã ªaaae Ã ¡Ã ³ Ã ´Ã §aa oeÃ ¯Ã ­Ã ´Ã ±Ã ©Ã ¢Ã ¨Ã ´Ã ©Ã ¯Ã ­ oeÃ ±Ã ¯Ã ¬ Ã ´Ã §aa Ã ³Ã °aaoeÃ ©oeÃ ©oe Ã °Ã ±Ã ¯Ã £Ã ±Ã ¡Ã ¬Ã ¬aa Ã §Ã ¨Ã ¬Ã ¡Ã ­ oeÃ ¡Ã °Ã ©Ã ´Ã ¡Ã « Ã ¡Ã ­ae Ã ¬Ã ¯Ã ¢Ã ©Ã «Ã ©Ã ´ae Ã ´Ã ¯ Ã ´Ã §aa oeaaÃ ­Ã ´Ã ±Ã ¡Ã «Ã ©Ã µaaae Ã ³oeÃ §aaÃ ¬aa oeÃ ¯Ã ± Ã ´Ã §aa aeÃ ©Ã ³Ã ³aaÃ ¬Ã ©Ã ­Ã ¡Ã ´Ã ©Ã ¯Ã ­ Ã ¡Ã ­ae aaÃ ·Ã °Ã «Ã ¯Ã ©Ã ´Ã ¡Ã ´Ã ©Ã ¯Ã ­ Ã ¯oe Ã ±aaÃ ³Ã ¨Ã «Ã ´Ã ³. 3. Ã Ã ­ Ã ¡aeaeÃ ©Ã ´Ã ©Ã ¯Ã ­Ã ¡Ã « Ã ³Ã ¨Ã ¬ Ã ¯oe AAOEÃ  25 Ã ¬Ã ©Ã «Ã «Ã ©Ã ¯Ã ­ Ã ²Ã ©Ã «Ã « Ã ¢aa aeaaÃ ³Ã ´Ã ©Ã ­aaae oeÃ ¯Ã ± Ã Ã OE Ã ¡oeÃ ´Ã ©Ã ¹Ã ©Ã ´Ã ©aaÃ ³ Ã ©Ã ­ Ã ´Ã §aa oeÃ ©aaÃ «ae Ã ¯oe Ã §Ã ¨Ã ¬Ã ¡Ã ­ oeÃ ¡Ã °Ã ©Ã ´Ã ¡Ã « Ã ¡Ã ­ae Ã ¬Ã ¯Ã ¢Ã ©Ã «Ã ©Ã ´ae, Ã ©Ã ­oeÃ «Ã ¨aeÃ ©Ã ­Ã £ Ã ¡ Ã ³Ã ¨Ã ¬ Ã ¯oe AAOEÃ  0,25 Ã ¬Ã ©Ã «Ã «Ã ©Ã ¯Ã ­ Ã ±aaÃ °Ã ±aaÃ ³aaÃ ­Ã ´Ã ©Ã ­Ã £ Ã ´Ã §aa oeÃ ¯Ã ­Ã ´Ã ±Ã ©Ã ¢Ã ¨Ã ´Ã ©Ã ¯Ã ­ Ã ¯oe Ã ´Ã §aa Ã Ã OE Ã ´Ã ¯ Ã ´Ã §aa oeaaÃ ­Ã ´Ã ±Ã ¡Ã «Ã ©Ã µaaae Ã ³oeÃ §aaÃ ¬aa oeÃ ¯Ã ± Ã ´Ã §aa aeÃ ©Ã ³Ã ³aaÃ ¬Ã ©Ã ­Ã ¡Ã ´Ã ©Ã ¯Ã ­ Ã ¡Ã ­ae aaÃ ·Ã °Ã «Ã ¯Ã ©Ã ´Ã ¡Ã ´Ã ©Ã ¯Ã ­ Ã ¯oe Ã ±aaÃ ³Ã ¨Ã «Ã ´Ã ³. ANNEX III RULES FOR THE IMPLEMENTATION OF THE PROGRAMME AND THE AMOUNT OF THE COMMUNITY'S FINANCIAL CONTRIBUTION The Commission will implement the programme on the basis of the contents described in Annex I. The rules for implementing the programme, referred to in Article 3, comprise training actions and accompanying measures. Selection of activities must take account of the criteria listed in Annex III to Decision 90/221/Euratom, EEC and of the objectives defined in Annex I to this Decision. Each action undertaken within this programme will be supported only when the transnationality criterion is fulfilled. I. Areas 1. The development of a Community system of research training fellowships Participants in this action will comprise two categories: (i) individual recipients of training fellowships; (ii) laboratories or research teams receiving fellowship recipients. The individual fellowship recipients defined in (i) must be nationals of the Community Member States or natural persons resident in the European Community. The laboratories or research teams defined in (ii) must be themselves based within the framework of legal entities established in the Community (*), such as research centres, academic institutions, scientific foundations having their own research activities, or industrial firms. The participants in the training actions will be chosen on the basis of a two-level procedure aimed at matching host organizations with applicant researchers. The procedure will consist of two separate calls for proposals which will be published in the Official Journal of the European Communities. Both calls must be made in accordance with the work programme referred to in Article 5 (3). They must outline the scientific domaines considered as having priority. The first call for proposals will be annual and will refer to three categories of organizations which may receive fellowship recipients: (i) individual research teams or laboratories; (ii) research teams or laboratories as outlined in (i) grouped to form intra-European networks, as defined in Annex I, point II.2, linked for the purposes of a scientific and technical theme or a scientific and technical project; (iii) institutions offering large-scale facilities, as defined in Annex I, point II.3. The selection criteria for this first call for proposals must include: - the suitability and quality of the hosting research team, - its capacity to attract qualified researchers, - its proven record in training researchers, - the impact on social and economic cohesion where appropriate. From the second year onwards, at the same time as the call for proposals, those organizations previously selected which wish to receive further fellowship recipients will be reviewed to confirm that they still meet the selection criteria. (*) Exceptionally, for the purposes of this programme, the European Organization for Nuclear Research (CERN), based in Geneva but with the major part of its installations on Community territory, may be a participant in the contracts. The second call for proposals must be open on a continuous basis and must be addressed to researchers as defined in Annex I, point II.1. Such researchers may: (a) apply for a fellowship to the recommended laboratories following the call outlined above. The applicants must then be preselected by the host organizations; or (b) apply together with a host laboratory not selected in the annual call for proposals. The selection criteria for this second call for proposals must include: - the curriculum vitae of the researcher candidate, - the scientific or technological quality of the intended project with respect to the Community research policy, - the impact on social and economic cohesion where appropriate. The selection of researchers must be decentralized as far as possible and the degree of decentralization must be determined in accordance with the procedure set out in Article 6. The Commission, assisted by the programme committee: - must adjust to this demand the balances between the procedures as outlined above under (a) and (b) and between the recommended host organizations as selected following the annual calls for proposals, and - must monitor the Community selection criteria and their implementation. Community fellowships cover two types of expenses: those related to the researchers themselves and those related to the administration of the fellowships. Administrative costs include those of the Commission and those of the host organizations, including a contribution to the research expenses of the fellow in specific cases, where appropriately justified, and only to a limited extent of not more than 15 % of the total budget of Area 1, so that the total expenditure related to researchers is at least 85 % of total budget. It is noted that the 15 % does not apply to each individual case. Expenditure related to researchers is intended to cover subsistence and mobility-related expenses, and special expenses for publication of the findings. The terms given to recipients of the Community training fellowships must be equal for all, irrespective of the category of host organization, and taking into account the cost of living in the host countries. 2. Research networks for scientific and technical cooperation Participants in this action will comprise research teams or laboratories grouped to form intra-European networks, as defined in Annex I, point II.2, linked for the purpose of a scientific and technical theme or a scientific and technical project. The selection of proposals must be made on the basis of a call for proposals which must be open continuously and which will be published in the Official Journal of the European Communities. Networks of research teams and laboratories will be chosen on the basis of the originality of their approach, scientific excellence, appropriateness of topics and the demonstrated added benefit to European science deriving from their linkage. Moreover, the selection of proposals must seek to stimulate and foster the carrying out of research in the laboratories of the different countries from the point of view of economic and social cohesion. The various forms in which support will be given must be the subject of a contract. The Community's contribution must cover expenses incurred in engaging researchers outside the network needed to complete the research project, incidental costs resulting from international cooperation (travel, accommodation and joint meetings), a contribution to research expenditure (experimental products, special purchases and the use of large-scale facilities if required) and administrative costs. The Community's contribution must in general represent 100 % of the marginal costs of the action (including the full research fellowship costs). 3. Access to large-scale facilities Participants in this action will comprise research installations in the Community, as defined in Annex I, point II.3. The beneficiaries of Community support will be of two types: - researchers wishing to have access to the facilities, - organizations having such facilities at their disposal. The selection procedure for choosing beneficiary organizations must consist of two successive calls for proposals which must be published in the Official Journal of the European Communities. The first call for proposals must be addressed to centres having large-scale scientific and technical facilities at their disposal. The proposals received in response must be accompanied by expressions of interest from potential users. The second call for proposals must be published with the list of organizations pre-selected according to the previous procedure; it will aim to obtain joint equipment-user proposals. The extent of Community support must be based on the quality and unique features of the facility; interest shown by potential users; cost/benefit ratio of Community support; value for the Community in terms of importance of the facility in respect of the Community's overall scientific and technical potential. The Community financial aid granted to selected facilities will be designed to cover the costs arising from giving new scientists access to them (travel, subsistence expenses and user fees). As a general rule, this aid will not be granted to purchase basic durable equipment or to contribute to infrastructural costs; however, special contributions to adapt and upgrade large installations to favour the access of guest researchers can be considered. 4. Euroconferences The participants in the action for the development of Euroconferences will be organizations, scientific associations or learned societies organizing a series of high-level meetings for debating the latest work undertaken in advanced scientific or technical areas. The selection procedure must consist of a call for proposals defining the priority scientific areas selected for the work programme as referred to in Article 5 (3). This call for proposals must be published in the Official Journal of the European Communities. The Community's financial support will cover in particular the participation expenses (registration, travel and subsistence) of young scientists attending the conferences, with priority being given to those from less-favoured regions. II. Accompanying measures The accompanying measures will, in particular, consist of putting to use the resources permitting good technical execution, management and evaluation of the programme and adequate dissemination and accessibility of the results of the training actions and coordination, and increasing awareness of the participants in the programme. The dissemination of the results of the training actions will be carried out within the specific programme as well as through the centralized action of dissemination and exploitation, pursuant to the Decision referred to in the third paragraph of Article 4 of Decision 90/221/Euratom, EEC.